Citation Nr: 0730237	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  04-32 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, 
to include as a residual of in-service rheumatic fever.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1945 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision, in which the RO 
denied service connection for rheumatoid arthritis.  The 
veteran filed a notice of disagreement (NOD) in June 2004, 
and the RO issued a statement of the case (SOC) in September 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) that same month.

In February 2005, a Deputy Vice Chairman of the Board granted 
the motion of the veteran's representative to advance this 
appeal on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2005.

In March 2005, the Board remanded the claim for service 
connection to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C., for further development.  After 
completing all requested action, the AMC  continued denial of 
the veteran's claim (as reflected in a June 2007 supplemental 
SOC (SSOC)) and returned the matter to the Board for further 
appellate consideration.

As a final preliminary matter, the Board notes that, although 
the March 2005 remand characterized the matter on appeal in a 
manner that appeared to include a question of secondary 
service connection, upon closer review, the Board has, 
consistent with the veteran's assertions, and what the RO has 
actually adjudicated, recharacterized the claim on appeal as 
reflected on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Rheumatoid arthritis was first diagnosed many years after 
the veteran's discharge from service, and the most probative 
medical opinion evidence addressing the etiology of the 
rheumatoid arthritis weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for rheumatoid arthritis, 
to include as a residual of in-service rheumatic fever are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id;  Pelegrini, 18 Vet. App. at 
112.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, 
the VCAA notice requirements may, nonetheless, be satisfied 
if any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2003 pre-rating letter provided notice 
to the appellant regarding what information and evidence was 
needed to substantiate the claim for service connection.  A 
March 2005 post-rating letter provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate a claim for secondary service connection. The 
letter also informed the appellant as to what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA, and 
requested that the appellant submit any pertinent evidence in 
his possession.  After the veteran was afforded opportunity 
to respond to each notice, the June 2007 SSOC reflects 
readjudication of the claim.  Hence, the appellant is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

The Board also notes that the June 2007 SSOC informed the 
appellant how disability evaluations and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations.  However, the Board finds that the veteran 
was not prejudiced by receiving notice after the adjudication 
of his claim.  Because the Board's decision herein denies the 
claim for service connection, no disability rating or 
effective date is being, or is to be, assigned.  Accordingly, 
there is no possibility of prejudice to the appellant under 
the notice requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, and reports of VA examination.  Also of 
record and considered in connection with the claim are 
various written statements submitted by the veteran and by 
his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Considering the evidence of record in light of the above-
noted legal criteria, the Board finds that service connection 
for rheumatoid arthritis, to include as a residual of in-
service rheumatic fever, is not warranted.

The veteran's service medical records reflect that, in May 
1945, he was admitted to the hospital with complaints of pain 
in the legs and hips and he was limping.  The diagnosis was 
rheumatic fever.  

A May 1945 record shows that the veteran was transferred to 
the San Antonio, Texas General Hospital for treatment of 
diagnosed rheumatic fever.  The Initial Summary, Working 
Diagnosis, record shows that the transfer diagnosis was 
rheumatic fever.  The working diagnosis or impression was 
questionable rheumatic fever or questionable rheumatoid 
arthritis.  The May 1945 physical examination revealed that 
the veteran's left knee joint was swollen, tender, and hot. 
The May 1945 admitting record states that the veteran's left 
knee was swollen and inflamed.  The diagnosis was probable 
rheumatic fever.

May 1945 X-rays of the left knee and foot were conducted and 
revealed no bone pathology.  

The final hospital summary states that in April 1945, the 
veteran developed a respiratory infection that persisted for 
two weeks.  Later, in April 1945, he noticed pain in the left 
knee, which was followed in a period of two to three days by 
swelling, redness, and heat.  There was also a complaint of 
pain in the left ankle without swelling or redness.  Upon 
admission to the Station Hospital, the veteran was found to 
have a hot, red, and swollen left knee joint, tachycardia and 
a temperature of 101 degrees.  Upon arrival at the General 
Hospital, he was asymptomatic.  He made satisfactory 
convalescence and at the time of discharge to duty, the heart 
revealed no abnormalities whatsoever.  The diagnosis was 
rheumatic fever, acute.

An August 1946 separation Report of Physical Examination 
includes notation that the veteran had been diagnosed with 
rheumatic fever in May 1945.  There were no abnormal findings 
as regards any musculoskeletal defects. 

Post-service, on July 1949 VA examination, the veteran 
reported that his knees slightly bothered him by an ache in 
damp weather.  He had no complaints about rheumatism.  An 
orthopedic examination found no objective findings.

A December 1982 private medical record includes a notation 
that the veteran reported that in 1955, he spent 14 days in a 
private hospital for rheumatoid arthritis and was given 
penicillin.  

In a July 2000 private medical record, G.A., M.D. stated that 
the veteran had apparently been diagnosed with rheumatoid 
arthritis for the past 30 years or so.

A July 2000 private medical record from G.A., M.D. reflects a 
diagnosis of rheumatoid arthritis.  Dr. G.A. further stated 
that the veteran had a history of rheumatic fever times four, 
which most likely was the initial onset of the veteran's 
rheumatoid arthritis.  

On June 2003 VA examination, the veteran was diagnosed with 
rheumatoid arthritis, functional class II.  The examiner 
noted that the diagnosis began approximately 20 years ago 
after the solitary bout of rheumatic fever in service.  The 
examiner stated that rheumatic fever does not evolve into or 
predispose to the occurrence of rheumatoid arthritis.  He 
further stated that these are separate diseases both of which 
happen to affect joints.

In an  April 2004 letter, A.M., M.D., a private physician, 
stated that the veteran had been his patient from 1963 until 
June 2000.  The physician stated that the veteran's employer  
referred the veteran to him because of joint pains mostly in 
the knees, ankles, and elbows.  The diagnosis was rheumatoid 
arthritis multiple joints, active status.  The physician 
noted that, during this period, the veteran was treated with 
various drugs because of the almost continuous activity of 
his rheumatoid arthritis.  Dr. A.M. expressed his 
recollection that the veteran's illness began at the Sioux 
Fall, South Dakota Air Force Hospital with a diagnosis of 
rheumatic fever, but  that the veteran's joint situation was 
such that he was transferred to the Army Air Force Hospital 
in San Diego, California.  The physician noted that the 
veteran was treated for six months and then sent back to 
active duty in the desk job as a record clerk.  Dr. A.M. 
opined that the illness in service was not typical of 
rheumatic fever and most likely represented rheumatoid 
arthritis.

On July 2004 VA examination, the veteran reported that his 
joints were completely normal between 1945 and 1963.  
However, during the period of time in the 1960s when he 
worked for U.S. Steel, he woke up suddenly one morning with 
generalized painful joints.  He reported that his employer 
referred him to Dr. A.M., and that he functioned well at his 
job until 1988 as a computer programmer and supervisor.  He 
indicated that, in approximately 1994, he began experiencing 
decreased manual dexterity involving his hands and hand 
deformities.  

After physical examination, the examiner stated that the 
veteran's case was discussed with Dr. K and there was no 
question that the veteran had rheumatoid arthritis.  The 
examiner opined that it was more likely than not that the 
veteran's current rheumatoid arthritis was not related to his 
swollen painful hot left knee joint that he had in 1945.  In 
this regard, the examiner stated that it would be very 
unusual for two decades to elapse without any disease 
manifestation; therefore, it was concluded that the veteran's 
current diagnosis was unrelated to his symptomatic complaints 
in service.

In an October 2004 statement, the veteran asserted that in 
1952, he missed seven to 10 days of work with symptoms 
similar to those he experienced while in the service.  He was 
treated by a doctor who told him to rest and take aspirin, 
but he was not diagnosed with rheumatoid arthritis at that 
time.  He indicated that a similar incident occurred in 1957, 
when he was working as a clerk in standard cost, and he once 
again, missed a couple of weeks of work and was told to rest.  
He asserted that he self-treated any joint pain he 
experienced between the early 1950's and 1963 when the 
symptoms became unmanageable.  He expressed his belief that 
he had been afflicted with rheumatoid arthritis since 1945 
and was simply not accurately diagnosed or treated until seen 
by a rheumatologist in 1963.

Initially, the Board notes that the veteran's private 
physician, Dr. A.M., has indicated, based on his 
recollection, that the veteran was first diagnosed with 
rheumatoid arthritis in 1963.  Even if the Board were to 
accept this statement as indicative of the first diagnosis of 
rheumatoid arthritis, such diagnosis would have occurred 
approximately 18 years post-service-well outside of the one 
year post-discharge period for establishing service 
connection for arthritis on a presumptive basis.  See  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  The Board also points out that the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).

Further, the record reflects conflicting medical opinions on 
the question of whether the veteran's rheumatoid arthritis is 
medically related to service.  As indicated above, the 
veteran has submitted medical opinions from his private 
physicians, Dr. G.A. and Dr. A.M., that state that the 
veteran's rheumatoid arthritis is secondary to his rheumatic 
fever or, in the case of Dr. A.M., that the veteran's in-
service diagnosis was actually rheumatoid arthritis and not 
rheumatic fever.  However, the claims file also includes 
opinions from VA examiners, dated in June 2003 and July 2004, 
that state that the veteran's rheumatoid arthritis is not 
related to his service-connected rheumatic fever and not 
related directly to his service.

It is the responsibility of the Board to assess the 
credibility and weight to be given the evidence.  See Hayes 
v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative 
value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, 
the credibility and weight to be attached to medical opinions 
are within the province of the Board.  See Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993).  

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may 
not reject medical opinions based on its own medical 
judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also 
Colvin v. Derwinski, 1 Vet. App 171 (1991).  The weight of a 
medical opinion is diminished where that opinion is 
ambivalent, based on an inaccurate factual premise, based on 
an examination of limited scope, or where the basis for the 
opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 
461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993).

After review of the opinions and the medical evidence 
presented, the Board finds that the June 2003 and July 2004 
VA examiners' opinions constitute the most persuasive 
evidence on the medical nexus question.   

In this regard, the Board notes that the June 2003 VA 
examiner stated that rheumatic fever does not evolve into or 
predispose to the occurrence of rheumatoid arthritis and that 
these diseases are separate diseases.  Based upon this 
reasoning, the VA examiner opined that the veteran's 
rheumatoid arthritis was not secondary to his service-
connected rheumatic fever.  In addition, the Board notes that 
the July 2004 VA examiner stated that because two decades had 
elapsed since the veteran's discharge from service and the 
first manifestation of his disease (claimed to have been 
diagnosed in 1963), it was more likely than not that the 
veteran's current rheumatoid arthritis was not related to his 
swollen left knee joint in service.  The Board notes that the 
June 2003 and July 2004 VA examiners based their opinion on 
both examination of the veteran and consideration of the 
documented medical history and assertions, and both provided 
a stated rationale for their opinions as to whether the 
veteran's rheumatoid arthritis is related to his service-
connected rheumatic fever or related to his service.

By contrast, although both Dr. G.A. and Dr. A.M. provided 
opinions that the veteran's rheumatoid arthritis is related 
to service, neither physician provided a stated rationale or 
basis for the opinion.

The Board further notes that the VA examiners opinions appear 
more consistent with the documented evidentiary record.  In 
this regard, the Board notes that the veteran has asserted 
that his symptoms of rheumatoid arthritis began while in 
service and continued immediately after his discharge from 
service until 1963 when the symptoms became more severe.  
Although the veteran is competent to testify as to his 
symptoms (see, e.g., Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Caldwell 
v. Derwinski, 1 Vet. App. 466 (1991)), here, the veteran's 
account is not consistent with the documented evidentiary 
record.  As indicated above, the August 1946 separation 
examination revealed no abnormal findings for the veteran's 
musculoskeletal system, and the  post-service, July 1949 VA 
orthopedic examination also revealed no pertinent objective 
findings.  .  Moreover, although in the December 1982 private 
medical record, it is shown that the veteran reported being 
hospitalized in 1955 for rheumatoid arthritis, there is no 
objective medical evidence showing a diagnosis of rheumatoid 
arthritis in 1955 or at any time prior to 1963. .

Moreover, specifically as regards Dr. A.M.'s opinion, the 
Board  points out that the fact that Dr. A.M. treated the 
veteran from 1963 to 2000-without more-does not add 
significantly to the probative value of an opinion as to 
causal relationship.  The Court has expressly declined to 
adopt a "treating physician rule" which would afford greater 
weight to the opinion of a veteran's treating physician over 
the opinion of a VA or other physician.  See, e.g., Winsett 
v. West, 11 Vet. App. 420 (1998), citing Guerrieri v. Brown, 
4 Vet. App. 467 (1993).

Therefore, as the more probative evidence-the June 2003 and 
July 2004 VA examiners' opinions-support a finding that the 
veteran's rheumatoid arthritis is not related to his in-
service rheumatic fever or complaint of a swollen left knee 
in service-the Board finds that the most probative medical 
opinion evidence on the etiology of current rheumatoid 
arthritis weighs against the claim.  

In addition to the medical evidence, in adjudicating the 
claim on appeal, the Board has considered the veteran's 
assertions, as well as those advanced by his representative, 
on his behalf.  While the Board does not doubt the sincerity 
of the veteran's belief that his rheumatoid arthritis is 
related to his service-connected rheumatic fever or related 
to his service, this claim turns on the medical matters of 
diagnosis and etiology-matters within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994). As a layperson without the 
appropriate medical training and expertise, the veteran 
simply is not competent to provide a probative (persuasive) 
opinion on such a matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, the lay 
assertions in this regard have no probative value, and do not 
constitute persuasive evidence in support of the claim.  

For all the foregoing reasons, the claim for service 
connection for rheumatoid arthritis, to include as a residual 
of in-service rheumatic fever, must be denied.  In reaching 
this conclusion, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the veteran's claim, that doctrine is not for 
application in the instant appeal.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).




ORDER

Service connection for rheumatoid arthritis, to include as a 
residual of in-service rheumatic fever, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


